20-11254-jlg   Doc 1481-7   Filed 12/11/20 Entered 12/11/20 17:46:03   Exhibit 7
                                    Pg 1 of 7




                       EXHIBIT 7
20-11254-jlg      Doc 1481-7     Filed 12/11/20 Entered 12/11/20 17:46:03                  Exhibit 7
                                         Pg 2 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo

      Rol:            C-8903-2020
      Cuaderno:       Principal
      Materia:        Especial para la Protección del Interés Colectivo o Difuso de los
                      Consumidores
      Caratulado:     AGRECU con LATAM Airlines Group S.A.



      EN LO PRINCIPAL: TÉNGASE PRESENTE. PRIMER OTROSÍ: ACOMPAÑA
      DOCUMENTOS. SEGUNDO OTROSÍ: ACREDITA PERSONERÍA.


                         S.J.L EN LO CIVIL DE SANTIAGO (25°)


            LUCAS DEL VILLAR MONTT, abogado, Director Nacional del Servicio
      Nacional del Consumidor, cédula de identidad Nº 13.433.119-4, en autos civiles
      sobre protección del interés colectivo o difuso de los consumidores, caratulados
      “AGRECU con LATAM Airlines Group S.A.”, Rol N° C-8903-2020,
      cuaderno principal, a SS. respetuosamente digo que:

            I.      MANDATO LEGAL DEL SERVICIO NACIONAL DEL CONSUMIDOR

             El Servicio Nacional del Consumidor (en adelante “SERNAC” o “Servicio”),
      es el organismo público técnico y especializado en materia de consumo, siendo
      el principal garante de los derechos de los consumidores.

            El artículo 58, inciso primero, de la Ley N° 19.496, sobre Protección de
      los Derechos de los Consumidores (en adelante también “LPC”), establece que
      este Servicio “deberá velar por el cumplimiento de las disposiciones de la
      presente ley y demás normas que digan relación con el consumidor, difundir los
      derechos y deberes del consumidor y realizar acciones de información y
      educación del consumidor.”

             Por su parte, el inciso segundo de dicha disposición, en su letra g), dispone
      que corresponderá especialmente al Servicio Nacional del Consumidor, “velar
      por el cumplimiento de las disposiciones legales y reglamentarias relacionadas
      con la protección de los derechos de los consumidores y hacerse parte en
      aquellas causas que comprometan los intereses generales de los consumidores,
      según los procedimientos que fijan las normas generales o los que se señalen
      en leyes especiales (…)”.

            II.     SENTIDO Y ALCANCE DEL ARTÍCULO 53 DE LA LPC

            Este Servicio ha tomado conocimiento que las partes de este juicio, la
      Asociación de Consumidores y Usuarios de Chile (en adelante “AGRECU”) y
      LATAM Airlines Group S.A. (en adelante “LATAM”), han arribado a un acuerdo,
      presentado en audiencia de conciliación celebrada el 1 de octubre de 2020 y
      aprobado por US. mediante resolución de fecha 5 de octubre del año en curso.

            Más allá del fondo del asunto y la importancia que las infracciones e
      incumplimientos en materia de consumo puedan ser solucionados de forma
      expedita, íntegra y oportunamente en beneficio de los consumidores afectados,
      dando cumplimiento al mandato que el legislador ha otorgado a este organismo,



                                                                                 Página 1 de 6
20-11254-jlg   Doc 1481-7        Filed 12/11/20 Entered 12/11/20 17:46:03                    Exhibit 7
                                         Pg 3 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo

      es preponderante dar cuenta sobre el correcto sentido y alcance procesal de
      ciertas normas establecidas en la LPC y que han sido invocadas en estos autos.

            1. ARTÍCULO 53 INCISOS PRIMERO Y CUARTO DE LA LPC

            En su parte pertinente, el artículo 53 dispone lo siguiente:

                   “En la misma resolución en que se rechace la reposición interpuesta contra
            la resolución que declaró admisible la demanda y se ordene contestar o se tenga
            por contestada la misma, cuando dicho recurso no se haya interpuesto, el juez
            ordenará al demandante que, dentro de décimo día, informe a los
            consumidores que puedan considerarse afectados por la conducta del
            proveedor demandado, mediante la publicación de un aviso en un medio de
            comunicación nacional, regional o local, escrito, electrónico o de otro tipo, que
            asegure su adecuada difusión y en el sitio Web del Servicio Nacional del
            Consumidor, para que comparezcan a hacerse parte o hagan reserva de
            sus derechos. El aviso en el sitio Web del Servicio Nacional del Consumidor se
            deberá mantener publicado hasta el último día del plazo señalado en el inciso
            cuarto de este artículo.
                   (…) El plazo para hacer uso de los derechos que confiere el inciso primero
            de este artículo será de veinte días hábiles contados desde la publicación del aviso
            en el medio de circulación nacional, y el efecto de la reserva de derechos será la
            inoponibilidad de los resultados del juicio”.

            Pese a lo sostenido por el proveedor demandado y que ha sido recogido
      por SS. en resolución de fecha 5 de octubre de 2020, la norma en comento
      únicamente regula el derecho de los consumidores individualmente
      considerados para que puedan hacerse parte o hacer reserva de sus
      derechos en este tipo de juicios, dentro de un plazo específico que el
      legislador ha dispuesto desde la publicación del aviso de admisibilidad
      de la demanda.

             En efecto, como prescribe el artículo 51 N° 1 de la LPC, los juicios
      colectivos se inician por demanda del SERNAC, las asociaciones de consumidores
      o un grupo de 50 o más consumidores afectados en un mismo interés, siendo,
      en consecuencia, los únicos legitimados activos para aquello. Y, en dicha calidad,
      en el evento en que se haya iniciado un juicio sin su intervención como
      demandante, pueden hacerse parte en el mismo en cualquier momento,
      dado que tanto la LPC como las normas supletorias del Código de
      Procedimiento Civil (en adelante “CPC”) no disponen un plazo para ello
      (N° 3). Entender lo contrario, implica confundir las figuras de “consumidor” y
      “legitimando activo”.

             Un consumidor no puede ejercer acciones colectivas, sino solamente
      acciones individuales ante los juzgados de policía local. Simplemente, la LPC les
      otorga el derecho de hacerse parte en los procedimientos colectivos en caso que
      lo estimen necesario, aun cuando ello no es desde ningún punto de vista
      indispensable para que sean alcanzados por los efectos de la sentencia definitiva
      que se dicte. Recordemos que las acciones colectivas se caracterizan por la
      extensión a terceros de los efectos de la resolución que ponga fin al proceso,
      vinculando a aquellos sujetos que, encontrándose en una situación jurídico-
      material idéntica o análoga a la de las partes procesales, no hayan manifestado




                                                                                  Página 2 de 6
20-11254-jlg     Doc 1481-7          Filed 12/11/20 Entered 12/11/20 17:46:03                          Exhibit 7
                                             Pg 4 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo

      expresamente su voluntad de quedar excluidos de los resultados del proceso1.
      Esto es lo que se conoce como el modelo o sistema opt-out, el cual es recogido
      por nuestra legislación derivado del efecto erga omnes, al cual nos referiremos
      más adelante.

             Es tan clara la distinción entre legitimados activos y consumidores que
      precisamente el numeral 7 de dicha disposición señala que, “en el caso en que
      el juez estime que las actuaciones de los abogados entorpecen la marcha regular
      del juicio, solicitará a los legitimados activos que son parte en él que nombre
      aun procurador común de entre sus respectivos abogados, dentro del plazo de
      diez días (…)”.

            La Historia de la ley N° 20.543 que modificó el artículo 53, deja en
      evidencia que el espíritu del legislador siempre fue reglamentar el derecho de
      los consumidores afectados para comparecer en el juicio o conservar sus
      derechos dentro de un término fatal, mas no de los legitimados activos para
      hacerse parte:

                    “La indicación en análisis, en síntesis, reemplaza los modos de publicar el
             aviso mediante el cual el proveedor debe comunicar la existencia del litigio a los
             posibles consumidores afectados, a fin de que éstos puedan resolver si
             se hacen parte en él; adecua la redacción de las menciones que debe incluir
             esa publicación, y reduce de 30 a 20 días hábiles el plazo que tienen los
             consumidores para optar entre comparecer al juicio o reservar sus
             acciones para demandar individualmente, plazo que se contará desde la
             publicación del aviso en el medio de circulación nacional. En lo atinente a la
             publicación, en lugar de dos avisos en un medio de circulación nacional, se
             publicará uno, y el otro se difundirá en el sitio web del SERNAC”2 (destacado y
             subrayado nuestro).

             A este respecto, la doctrina ha sostenido que “la publicidad de la
      admisibilidad de la acción colectiva reviste una importancia capital de cara a los
      efectos que producirá la sentencia dictada en el proceso, puesto que al producir
      efecto erga omnes, vinculará a todos los miembros del grupo. De ahí
      entonces que las oportunidades para que los consumidores se hagan parte en
      el proceso resultan fundamentales, no sólo para aquellos que deseen
      efectivamente intervenir en el mismo, sino también para aquellos que, haciendo
      reserva de sus acciones, no desean verse afectados por la sentencia colectiva
      en un plazo de 20 días contados desde la publicación del aviso”3 (negrita propia).

             “La disposición se encuentra en estrecha concordancia con el artículo 51
      N° 3, que hasta la Ley N° 21.081 regulaba de forma escueta la intervención
      procesal de los consumidores en procesos colectivos ya iniciados señalando que
      "cualquier legitimado activo o consumidor que se considere afectado podrá
      hacerse parte en el juicio", sin considerar la forma en que debe producirse esta
      intervención, por lo que habrá que estar a las reglas generales sobre la materia.


      1
        NEIRA, Ana María (2019): “Tutela colectiva y principios procesales. Las necesarias limitaciones
      del principio dispositivo en los procesos colectivos”, Revista Ius et Praxis, Año 25, Nº 1, p. 202.
      2
             Historia     de       la     Ley      N°      20.543,       p.     26,      disponible     en
      https://www.bcn.cl/historiadelaley/fileadmin/file_ley/4512/HLD_4512_37a6259cc0c1dae299a78
      66489dff0bd.pdf
      3
        AGUIRREZABAL, Maite (2014): “Artículo 53” en Barrientos, Francisca (edit.), La Protección de los
      derechos de los consumidores. Comentarios a la Ley de Protección a los derechos de los
      Consumidores (Santiago, Ed. Thomson Reuters), p. 1.037.



                                                                                           Página 3 de 6
20-11254-jlg     Doc 1481-7          Filed 12/11/20 Entered 12/11/20 17:46:03                        Exhibit 7
                                             Pg 5 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo

             La reforma de 2018 reemplazó este inciso, estableciendo que "iniciado el
      juicio señalado, cualquier legitimado activo podrá hacerse parte en el mismo.
      Asimismo, podrá comparecer cualquier consumidor que se considere afectado
      para el solo efecto de hacer reserva de sus derechos", con lo que se ha fijado
      una distinción entre los legitimados activos para demandar y que son
      parte, y los consumidores que comparecen para el solo efecto de hacer
      reserva de sus derechos, lo que impide que adquieran la calidad de
      parte.

            Esta modificación se enlaza de mejor forma con lo dispuesto por el inciso
      4° del artículo 53, que se refiere al plazo para hacer uso de los derechos que
      establece el inciso 1o de ese artículo, que ya distinguía entre la comparecencia
      para hacerse parte y la comparecencia para hacer reserva de sus derechos”4
      (destacado y subrayado propio).

             Este tipo de interpretaciones ya han sido sostenidas por proveedores
      demandados en otros casos, instancias en que los tribunales han resuelto
      correctamente el verdadero sentido de la norma. Así, por ejemplo, podemos
      mencionar la resolución de 4 de febrero de 2015, dictada por el 4° Juzgado Civil
      de Valparaíso, en la causa caratulada “CONADECUS con ESVAL”, Rol C-2287-
      2013. El SERNAC solicitó hacerse parte como tercero coadyuvante, ante lo cual
      el demandado se opuso a la comparecencia por ser supuestamente
      extemporánea, en virtud de lo dispuesto en el artículo 53 de la LPC. Frente a
      ello, el tribunal estimó que “de acuerdo con las normas legales antes
      mencionadas, siendo efectivo que el plazo de 20 días hábiles se refiere a los
      consumidores afectados, por lo que no alcanza a la eventual intervención que
      pueda hacer Sernac y, entonces, conforme al artículo 51 de la referida Ley su
      escrito en que se hace parte en estos antecedentes no es extemporáneo y, por
      lo tanto, se rechaza la reposición interpuesta a lo principal de fojas 181”.

             Asimismo, existen algunos casos en que el SERNAC se ha hecho parte en
      distintas fases del procedimiento colectivo, lo que ha sido admitido por los
      tribunales. Podemos mencionar el juicio colectivo caratulado “CONADECUS con
      Banco Estado”, Rol 2568-2012, ante la Excma. Corte Suprema, en que el
      Servicio se hizo parte cuando el juicio se encontraba en estado de relación;
      como, también, el juicio colectivo “CONADECUS con CMPC Tissue S.A. y otro”,
      Rol C-29214-2015, tramitado ante el 10° Juzgado Civil de Santiago, en que el
      SERNAC compareció en la etapa de conciliación.

             En conclusión, la norma sólo establece un plazo fatal para que los
      consumidores decidan hacerse o no parte, o bien, hacer reserva de sus derechos,
      y no un plazo de preclusión para que los legitimados activos decidan hacerse
      parte. Tanto consumidores como legitimados activos intervienen en calidades y
      para fines absolutamente distintos5.

             2. ARTÍCULO 53 INCISO CUARTO DE LA LPC
      4
        AGUIRREZABAL, Maite (2019): “Defensa de los consumidores y acceso a la justicia. Un análisis del
      procedimiento colectivo en la legislación chilena”, Ed. Thomson Reuters, 2ª edición actualizada,
      Santiago, p. 84.
      5
        Cuando el legislador ha determinado un plazo para que los legitimados activos deban ejercer
      determinados derechos, lo ha establecido expresamente, por ejemplo, para interponer demanda
      en contra del mismo proveedor por los mismos hechos (hasta antes de la publicación del aviso de
      admisibilidad) o para que el SERNAC se haga parte del juicio colectivo en caso de desistimiento
      del legitimado activo.



                                                                                         Página 4 de 6
20-11254-jlg      Doc 1481-7        Filed 12/11/20 Entered 12/11/20 17:46:03                       Exhibit 7
                                            Pg 6 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo



             Como hemos manifestado precedentemente, una de las grandes
      particularidades de los juicios colectivos es que la sentencia definitiva que
      adquiere el carácter de firme o ejecutoriada produce efecto erga omnes, es decir,
      genera efectos a todas aquellas personas que no hayan intervenido en el
      procedimiento y que hayan sido afectadas por los hechos que han sido objeto
      del mismo, cuestión que constituye una excepción al efecto relativo de las
      sentencias.

             Como manifiesta la doctrina, esto se funda “en el hecho que el legislador
      ha querido que exista solamente un proceso colectivo y, a lo sumo, varios
      procesos individuales, ya sea separados o acumulados al procedimiento
      colectivo”6.

            Considerando que cualquier legitimado activo puede entablar una
      demanda colectiva en contra del mismo proveedor por los mismos hechos hasta
      antes de la publicación del aviso de admisibilidad de la primera demanda que
      haya sido deducida (art. 53 inc. tercero LPC) -lo cual ha ocurrido con las
      demandas deducidas por dos asociaciones de consumidores en contra de LATAM-
      , para evitar la dictación de sentencias contradictorias, el legislador ha
      establecido que “aquellos juicios que se encuentren pendientes en contra del
      mismo proveedor al momento de publicarse el aviso y que se funden en los
      mismos hechos, deben acumularse en conformidad a lo previsto en el Código
      de Procedimiento Civil”, estableciendo reglas especiales respecto a la
      acumulación de juicios individuales.

            Esto también es consignado por el artículo 51 N° 9 de la LPC, el cual
      ordena la acumulación de las acciones cuya admisibilidad se encuentre
      pendiente, debiendo este Servicio oficiar al juez del hecho de encontrase
      pendiente la declaración de admisibilidad de otra demanda por los mismos
      hechos.

             En síntesis, la institución de la acumulación de autos en materia de juicios
      colectivos se caracteriza por lo siguiente:

             a)      La Ley N° 19.496 es tajante en que los juicios colectivos que se
                     encuentren pendientes en contra de un mismo proveedor por los
                     mismos hechos, al momento de publicarse el aviso de admisibilidad,
                     deben acumularse, en virtud de las normas establecidas en el
                     Código de Enjuiciamiento. Se trata de una norma imperativa, por
                     lo que, al ser solicitada por la parte interesada, debe ser ordenada
                     (incluso, el art. 94 del CPC faculta al tribunal para ordenarla de
                     oficio cuando los casos están bajo su conocimiento).
             b)      De acuerdo al artículo 95 del CPC, “para que pueda tener lugar la
                     acumulación, se requiere que los juicios se encuentren sometidos a
                     una misma clase de procedimiento y que la substanciación de todos
                     ellos se encuentre en instancias análogas”. En consecuencia, el
                     legislador no exige que los juicios que se acumularán estén o no
                     suspendidos y se deban encontrar en una misma etapa de

      6
        AGUIRREZABAL, Maite (2010): “La extensión de los efectos de la sentencia dictada en procesos
      promovidos para la defensa de los intereses colectivos y difusos de consumidores y usuarios:
      régimen en la Ley chilena de Protección del Consumidor”, Revista Ius et Praxis, Año 16, Nº 1, p.
      117.



                                                                                        Página 5 de 6
20-11254-jlg     Doc 1481-7        Filed 12/11/20 Entered 12/11/20 17:46:03            Exhibit 7
                                           Pg 7 of 7

      Servicio Nacional
      del Consumidor

      Ministerio de Economía,
      Fomento y Turismo

                    tramitación, sino simplemente que estén sometidos a un mismo
                    procedimiento y se encuentren en una misma instancia.
            c)      A mayor abundamiento, el CPC dispone que el curso de los juicios
                    que estén más avanzados se suspenderá hasta que lleguen a un
                    mismo estado.
            d)      La acumulación se podrá pedir en cualquier estado del juicio antes
                    de la sentencia de término, debiendo hacerlo ante el tribunal que
                    seguirá conociendo de la causa, lo cual no obsta a que el tribunal
                    que conoce de la causa que se debe acumular, tome los resguardos
                    necesarios para dar cumplimiento a lo que el legislador ha
                    determinado.

             En el caso de marras, dando cumplimiento al artículo 51 de la LPC, este
      Servicio, mediante Ord. 6348, de fecha 24 de agosto de 2020, enviado por
      correo electrónico con la misma fecha, informó la existencia de un juicio colectivo
      iniciado por la Corporación Nacional de Consumidores y Usuarios (CONADECUS)
      por los mismos hechos en contra del proveedor LATAM, causa que se encuentra
      radicada en el 23° Juzgado Civil de Santiago, bajo el Rol C-8498-2020.

             Atendiendo las facultades y deberes que el legislador ha otorgado e
      impuesto a este Servicio, el objetivo de esta presentación es únicamente
      manifestar nuestra preocupación frente a este tipo de situaciones, en que este
      mismo organismo podría haberse visto afectado en caso que haya deducido un
      libelo colectivo por las mismas consideraciones fácticas en contra de un mismo
      proveedor demandado por otro legitimado activo. No debe olvidarse que el fin
      de las acciones colectivas es la protección de los derechos de aquel grupo o
      universo de consumidores afectados por la conducta del proveedor, cuestión que
      el SERNAC debe vigilar.

             POR TANTO, en virtud de lo expuesto y de lo establecido en los artículos
      51 y siguientes de la Ley 19.496;

      RUEGO A US.: Tenerlo presente para todos los efectos legales.

      PRIMER OTROSÍ: Hago presente a SS. que las facultades del suscrito para
      representar legalmente al Servicio Nacional del Consumidor, en su calidad de
      Director Nacional, consta en Decreto de nombramiento N° 90 del Ministerio de
      Economía, Fomento y Turismo, del 23 de abril de 2018, cuya copia se acompaña,
      con citación.

      SEGUNDO OTROSÍ: Por este acto, vengo en acompañar los siguientes
      documentos, con citación:

            1. Copia de Ord. N° 6348, de fecha 24 de agosto de 2020, enviado por el
               SERNAC a este tribunal.

            2. Copia de correo electrónico enviado con fecha 24 de agosto de 2020
               desde la casilla notificaciones@sernac.cl a jcsantiago25@pjud.cl, en el
               cual se remite el documento individualizado en el numeral anterior.



Lucas            Firmado digitalmente
                 por Lucas Ignacio Del
Ignacio Del      Villar Montt
                 Fecha: 2020.10.07
Villar Montt     22:54:46 -03'00'
                                                                             Página 6 de 6
